         Case 1:20-cr-00019-DLC Document 26 Filed 05/06/20 Page 1 of 2



              IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF MONTANA

                         *******************
THE STATE OF MONTANA

             vs.

Mitchell Zane Littlelight                             No. CR 20-19-BLG-DLC

DOB: 1995                                                  PETITION TO OPEN
                                                           JUVENILE/SEALED RECORDS
SSN: XXX-XX-3436

Whereas the above-name defendant entered a plea of GUILTY to Prohibited Person in
Possession of a Firearm and District Court Judge Susan P. Watters having ordered a Pre-
Sentence Investigation into the Defendant’s background, the Petitioner requests all juvenile or
sealed records pertaining to the Defendant, including Court documents, Law Enforcement,
Juvenile Court Services, County Probation, County Welfare, Department of Institution records,
medical and institutional treatment records and Department of Institutions records, be made
available.



/S/ Sarah Evans                             U.S. Probation/Parole Officer


05/06/2020                                  Date

                                       **********
                                         ORDER
                                       **********

The Court having considered the aforementioned petition; does hereby order the release of
pertinent juvenile records, including sealed records, held by any Court, Law Enforcement,
Juvenile Court Services, County Probation, County Welfare, medical and institutional treatment
records, Department of Institutions records or agency of the Adult/Juvenile Probation and Parole
Officer.
         Case 1:20-cr-00019-DLC Document 26 Filed 05/06/20 Page 2 of 2




Dated this 6th day of May, 2020.
